Citation Nr: 0004308	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  93-06 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for ear disorders, and if so, is the claim well 
grounded.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran has verified active duty for training from 
January 1976 to April 1976.  It was also determined in a 
previous adjudication that the veteran appeared to have 
"active duty, Active Duty Training, or Full Time Training 
Duty" over the following periods:  July 4, 1976 to July 18, 
1976; June 12, 1977 to June 26, 1977; July 29, 1978 to August 
13, 1978; and May 27, 1979 to June 10, 1979.  The record also 
indicates that the veteran had additional periods of active 
duty training, including from September 20, 1994 to December 
27, 1994 and from May 16, 1998, to May 31, 1998.   

This matter initially came before the Board of Veterans' 
Appeals (Board) in September 1988, when the claim identified 
on the first page of the decision was denied.  It is now on 
appeal from a November 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which also denied the benefit sought.  In 
November 1994, this matter was remanded for additional 
evidentiary development.  That development action being 
complete, the claim is returned for our review.  


FINDINGS OF FACT

1.  The evidence received subsequent to September 1988 with 
regard to whether new and material evidence had been 
submitted sufficient to reopen a claim for entitlement to 
service connection for ear disorders is so significant by 
itself or in connection with evidence previously assembled 
that it must be considered in order to fairly decide the 
merits of the claim.

2.  The evidence shows that the veteran manifests an otitis 
media disorder, a hearing loss disorder, and complaints of 
tinnitus.  

3.  The veteran's service medical records, dated May 1998, 
reflect a diagnosis of otitis media. 


4.  A May 1999 letter from the veteran's private physician 
reflects treatment for current ear disorders that were 
incurred in, or aggravated by, periods of active duty for 
training.  


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the Board's September 
1988 decision is new and material, and serves to reopen the 
veteran's claim for service connection for ear disorders.  
38 U.S.C. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of entitlement to service connection for ear 
disorders is well grounded.  38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (1998); see also 38 U.S.C. § 7104(b) (West 1991).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Additionally, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The veteran's claim for disabilities of his ears was finally 
denied in an September 1988 Board decision, which found, in 
pertinent part, that the veteran's ear pathology existed 
prior to 1979, and was not aggravated by a subsequent period 
of active duty service.

The evidence received subsequent to the September 1988 
decision consists of lay statements, dated April and August 
1992; a November 1995 record from a Dr. Clavell; a VA 
audiological examination report dated May 1996; the veteran's 
hearing transcript dated July 1997; letters from the 
veteran's private physician, dated July 1997, August 1997, 
July 1998, and May 1999; audiological and medical records 
dated June 1998; the veteran's service records dated 1998 
reflecting left ear pain; and VA outpatient treatment records 
dated May 1998.  

After a review of the record, we find that this evidence is 
both new and material as defined above.  First, the lay 
statements are offered to show, in essence, that the veteran 
complained of ear pain during service in 1976 and 1977.  
Second, the letters from the veteran's private physician are 
offered to show that the veteran suffered acoustic trauma 
that was isolated to his in-service periods, and, in essence, 
manifested ear pathology from these periods of service.  In 
addition to the VA outpatient treatment records showing the 
veteran complained of ear pain, we note that his service 
medical records from his period of active duty for training 
from May 16, 1998 to May 31, 1998 reflect that he was treated 
for ear problems.  Thus, this evidence is both new, in that 
it was not previously associated with his claims folder, and 
material, in that it speaks to the etiology of the veteran's 
ear disorders.  

We note that if new and material evidence has been presented, 
it must be determined, immediately upon reopening and based 
upon all the evidence and presuming its credibility, whether 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  If the claim is well grounded, the claim will be 
evaluated on the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See Winters v. 
West; 12 Vet. App. 203 (1999); Elkins v. West; 12 Vet. 
App. 209 (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

As to whether this evidence well grounds the veteran's claim, 
we point to the 1992 lay statements, the May 1999 letter from 
Dr. Rodriguez, and the veteran's service medical records 
reflecting treatment for an ear condition.  First, the lay 
statements show that the veteran complained of ear pain 
subsequent to weapons firing in 1976 or 1977, prior to the 
period of active service previously reviewed.  

Second, the Rodriguez letter notes that the veteran had 
service in the National Guard since May 1975 "with exposure 
to hand guns such as M60 and M16...without proper protection... 
."  The letter continues that the veteran's previous history 
before he entered the service did not show that he was 
exposed to loud noises and, that as an office worker, is not 
currently exposed to noise.  The letter continues to 
chronicle the veteran's service activities, and notes that 
the veteran suffered another ear infection and had a left 
tympanic perforation, [and that his] audiogram has been 
consistent with high frequency sensorineural hearing loss, 
moderate on the right ear and severe on the left ear[,] which 
is compatible with noise exposure acquired during his ARMY 
engagements without proper protection."  The letter 
concludes that "this condition was acquired while in 
training and has gotten worse with successive trainings along 
with hearing loss, [these] two situations which I believe are 
service connected."  

VA medical records dated May 1998 show that the veteran was 
seen between May 20 and May 26, 1998 with complaints of left 
ear pain, and was assessed with acute otitis media.  Thus, we 
determine that the veteran has presented a well grounded 
claim, as there is medical evidence of a nexus and current 
disorder, as well as in service incurrence.  

However, we must point out that our review of the veteran's 
claims folder shows that he previously had a civilian 
occupation of a police officer, and apparently had an 
accident related to that employment, as noted in a rating 
action dated February 1988.  Because this evidence was not 
considered in the medical determinations made above, we 
conclude that a Remand in necessary in this case.  

Thus, as the veteran's claim is reopened and well grounded, 
it is allowed in part and remanded in part.  



ORDER

The claim of entitlement to service connection for disorders 
of the ears is reopened and is well grounded.  To this extent 
only, the appeal is granted.

	(CONTINUED ON NEXT PAGE)


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Because the veteran's claim is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

As indicated above, the Board has determined that further 
developmental action must be completed prior to further 
appellate action on the merits of the veteran's claim.  
Specifically, we noted that although evidence has been 
submitted reflecting ear disorders during the veteran's 
active service, that additional evidence, including medical 
evidence of a civilian accident and occupation as a policeman 
should be considered in determining the etiology of the 
veteran's ear disorders.  

Accordingly, this claim is REMANDED for the following:

1.  The RO should again obtain from the 
veteran a list of all heath care 
providers and treatment received for any 
disorder of the ears, as well as the 
treatment records from his accident 
described in the February 1988 rating 
decision, and then obtain all treatment 
records, after obtaining the duly 
authorized releases.  

2.  The RO should conduct all development 
action necessary to verify all of the 
veteran's periods of active service, 
including all periods of active duty for 
training.  

3.  The RO should next schedule the 
veteran for a special VA examination with 
the appropriate medical specialist, in 
order to determine the nature of the 
veteran's current ear disorders.  

4.  The RO shall also provide the medical 
examiner with a copy of this Remand, and 
the veteran's claims folder, for review.  

5.  The examiner should indicate review 
of the veteran's claims folder on the 
examination report, and specifically 
address the following:  

	(A)  examine the veteran and 
diagnose all current ear disorders, 
including, but not limited to: hearing 
loss, otitis media, and tinnitus, 

	(B)  provide an opinion as to the 
etiology of each of the veteran's ear 
disorders, if ascertainable.  

	(C)  Specifically, from your review 
of the medical evidence in the veteran's 
claims folder, did any of the veteran's 
ear disorders pre-exist his entry into 
service (January 1976 to April 1976), AND

	(D)  were any of the ear disorders 
incurred in or aggravated by the 
veteran's periods of active duty for 
training (see veteran's claims folder for 
verified dates:  July 4, 1976 to July 18, 
1976; June 12, 1977 to June 26, 1977; 
July 29, 1978 to August 13, 1978; May 27, 
1979 to June 10, 1979; September 20, 1994 
to December 27, 1994; and May 16, 1998, 
to May 31, 1998.) 

	(E)  what effect, if any, did the 
injuries or civilian occupation as a 
police officer have on any of the 
veteran's ear disorders?  

6.  Finally, the RO should repair the 
veteran's claim folder, returning it to 
the Board in no less than three volumes.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


